Opinion filed June 19, 2014




                                     In The


        Eleventh Court of Appeals
                                  ____________

                  Nos. 11-13-00341-CR & 11-13-00342-CR
                                  ____________

                    TREY WALKER PROCK, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 396th District Court
                              Tarrant County, Texas
                 Trial Court Cause Nos. 1321389D & 1324336W


                      MEMORANDUM OPINION
      Pursuant to a plea agreement, Trey Walker Prock pleaded guilty in May
2013 to the offense of burglary of a habitation (No. 11-13-00341-CR) and to the
offense of assault family violence by impeding breath or circulation (No. 11-13-
00342-CR). The trial court deferred a finding of guilt and placed him on deferred
adjudication community supervision for a term of six years on each offense.
In June 2013, the State filed a second amended motion to proceed to an
adjudication of guilt based upon six alleged violations by Appellant of the terms
and conditions of his community supervision.                           At a hearing on the motion,
Appellant pleaded “true” to the allegation that he violated the terms and conditions
of his community supervision by using marihuana on May 7, 2013, and by
consuming alcohol on May 8, 2013. After receiving evidence, the trial court found
that allegation and three other allegations to be true, adjudicated Appellant guilty
of the charged offenses, and assessed Appellant’s punishment at confinement for
twelve years on the offense of burglary of a habitation and for ten years on the
offense of assault family violence. The trial court ordered that the sentences run
concurrently. We dismiss the appeals.
        Appellant’s court-appointed counsel has filed a motion to withdraw in these
appeals. In each appeal, the motion is supported by a brief in which counsel
professionally and conscientiously examines the record and applicable law and
states that he has concluded that the appeal is frivolous. Counsel has provided
Appellant with a copy of the brief in each appeal and advised Appellant of his right
to review the record and file a response to counsel’s brief. A response has not been
filed.1 Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex. Crim.
App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969); and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without

        1
          By letter, this court granted Appellant thirty days in which to exercise his right to file a response to
counsel’s briefs.

                                                        2
merit and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a
plea of true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and to proceed to an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motions to withdraw are granted, and the appeals are dismissed.


                                                                  PER CURIAM


June 19, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3